DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Goodman on November 22, 2021.

The application has been amended as follows: 

In claim 1, lines 7 and 8, “, each adhesive layer having a planar structural layer with adhesive on both sides” in claim 1 has been deleted.
In claim 1, line 21, “;” has been deleted and replaced by --.—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record fails to teach or suggest the recited decorative ornament for use on a wrapping.  The independent claim identifies the uniquely distinct features of a decorative ornament that include an ornament element; a reusable attachment of selectively exposable adhesive elements secured to the ornament; each adhesive elements includes a non-adhesive planar support layer having a free end allowing removability and an adhesive layer;  wherein when a outermost non-adhesive planar support layer is removed from the stack, a first outermost adhesive layer is exposed that then be adhered to the wrapping;  when the decorative ornament is removed from the wrapping, the adhesive layer remains adhered to the wrapping and exposes another non-adhesive planer support layer, allowing the decorative ornament to then be reused and stored without adhering to undesired items.  The closest prior art of record, Fox et al. (USPN 8,820,117), disclose different ornament adhesive structures, which either singularly or in combination, fail to anticipate or render obvious the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
November 22, 2021